Citation Nr: 0947446	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
thoracolumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maranda Hanawalt


WITNESS AT HEARING ON APPEAL

 Veteran and spouse





ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to May 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 2006 and February 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied entitlement 
to service connection for scoliosis of the thoracic and 
lumbar spine.  The February 2008 rating decision also denied 
entitlement to a TDIU.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  A transcript of his testimony is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that service connection is warranted 
for aggravation of pre-existing scoliosis of the 
thoracolumbar spine.  The Veteran does not argue that his 
scoliosis was incurred during service; but rather, he asserts 
that he was unaware that his scoliosis existed until he began 
experiencing back pain during basic training.  

The Veteran has consistently maintained that although he had 
scoliosis as a child and adolescent, he never had any 
difficulty being active with normal daily activities, and was 
found fit for duty at the time of entry into the Marine Corps 
in January 1989.

A review of the service treatment records show that the 
Veteran's scoliosis was noted at the time of entry into 
service.  The October 1988 Report of Medical Examination 
noted lumbar scoliosis and dorsal scoliosis.

The service treatment records further reflect that the 
Veteran sought treatment for back pain in April and May 1989, 
and at that time, he reported that the back pain began after 
his entry into the Marine Corps.  By that point, the 
Veteran's scoliosis was well-documented.  

Although it is clear that the scoliosis pre-existed service, 
as this is a congenital defect, it appears that the pre-
existing scoliosis did not cause pain or discomfort at the 
time of entry into service, but yet the Veteran developed 
back pain during service, which he contends has continued to 
the present day.  No medical professional has addressed 
whether the Veteran injured his back during service, 
regardless of whether he had a pre-existing scoliosis, and 
moreover, no medical professional has addressed whether the 
Veteran's pre-existing scoliosis was aggravated as a result 
of the rigors of basic training.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  Therefore, a 
medical opinion is needed in this case to determine whether 
there was an increase in the Veteran's pre-existing scoliosis 
of the thoracolumbar spine beyond the natural progression of 
the disease and/or whether the Veteran incurred a 
superimposed injury separate and apart from the pre-existing 
scoliosis.  

Finally, the TDIU issue is inextricably intertwined with the 
above described service connection issue.  Thus, the 
Veteran's TDIU claim must be deferred pending the outcome of 
his other claim.  See Holland v. Brown, 6 Vet. App. 443 
(1994).  It also appears that development pertinent to the 
TDIU issue should be accomplished.  The determination of 
disability ratings for each service-connected disability is 
an integral part of the evaluation of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file all private treatment records 
of the Veteran pertinent to the issues on 
appeal that have not been previously 
secured.  Also obtain and associated with 
the claims file all VA records pertinent 
to the Veteran's claims.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
thoracolumbar scoliosis and any 
superimposed back disabilities.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should provide 
specific comments as to any relationship 
between the Veteran's pre-existing 
scoliosis and any superimposed back 
disabilities.  If any other superimposed 
back disabilities are identified, the 
examiner should opine as to whether the 
pre-existing scoliosis aggravates any 
other back disabilities, and if so, what 
level of disability is attributable to the 
aggravation.  The examiner should also 
indicate if the Veteran's pre-existing 
scoliosis was aggravated during service 
beyond the natural progression of the 
disease.  A complete rationale should 
accompany all opinions expressed.

3.  Readjudicate the Veteran's claims for 
entitlement to service connection for 
scoliosis of the thoracolumbar spine and 
TDIU.  Specifically consider whether the 
Veteran has a back disability other than 
scoliosis and if so, whether it was caused 
by or aggravated by the scoliosis, taking 
into consideration 38 C.F.R. § 3.310(a) 
and the directives set forth in Allen 
regarding aggravation.  Also, specifically 
consider whether the Veteran's pre-
existing scoliosis was aggravated during 
service beyond the natural progression of 
the disease, taking into consideration the 
provisions of 38 C.F.R. § 3.306(a) 
regarding aggravation of pre-service 
disabilities.  If any action taken is 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


